DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the many components" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. Note, "the many components" should be --the plurality of components--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UEHARA, SATOSHI, JP-2013084641.
Regarding claim 16, UEHARA, SATOSHI discloses; an electrical characteristic measurement (Fig. 3-6 and [0017,0020]; measuring unit 12 for measuring the electrical characteristics) method for measuring electrical characteristics of components (Fig. 2, 4-6 and [0017,0020]; component 10) in a component mounting machine (Fig. 1-2 and [0015,0017]; component mounting device 1) during performance of a mounting work in which the components are picked up and carried so as to be mounted on a circuit board (Fig. 2 and [0015]; substrate 100), the method comprising: 						providing a component tape holding (Fig. 2 and [0017]; parts feeder 200 holds components 10 longitudinally side by side) a plurality of components held side by side in a longitudinal direction on the component tape;						providing mounting and placement sequence (Fig. 1-6 and [0030]; the control unit 7 controls the receiving unit 3, the board transfer mechanism 5, the moving mechanism 4, and the cameras 6a and 6b to execute a mounting process for mounting the electronic component 10 on the board 100) for the plurality of components for performing the mounting work, placement information for a group of components among the plurality of components being added based on a number of the plurality of components and a variable (Fig. 1-6 and [0042]; the control unit 7 determines whether or not the measured value of the electrical characteristics of the electronic component 10 measured by the measurement unit 12 satisfies a predetermined condition as a variable), the group of components including a component positioned in a middle of the component tape (Fig. 1-6 and [0030, 0037]; the control unit 7 controls each component of the receiving unit 3 including the components 10 positioned middle at the parts feeder 200);												performing the mounting work by reading information in the mounting and placement sequence (Fig.1-6 and [0030-0031]; the control unit 7 controls the receiving unit 3, the board transfer mechanism 5, the moving mechanism 4, and the cameras 6a and 6b to execute a mounting process for mounting the electronic component 10 on the board 100) and moving a suction nozzle (Fig.1-2 and [0025]; holding head 41) based on the information in the mounting and placement sequence; and 					when the placement information is read for one component of the group of components, moving the one component of the group of components to an electrical characteristic measurement device (Fig. 3-6 and [0017,0020]; measuring unit 12 at the component mounting device 1 for measuring the electrical characteristics of each component 10 at the receiving unit 3) provided in the component mounting machine; and measuring electrical characteristics of the one component of the group of components using the electrical characteristic measurement device [0020; measuring unit 12 is measuring the electrical characteristics of the electronic component 10].
Regarding claim 19, UEHARA, SATOSHI discloses; electrical characteristics for each of multiple components are measured ([0020]; measuring unit 12 is measuring the electrical characteristics of the electronic component 10), the components being positioned at every predetermined set number among the many plurality of components  held side by side in the longitudinal direction on the component tape (Fig. 3-6 and [0017,0020]; measuring unit 12 at the component mounting device 1 for measuring the electrical characteristics of each component 10 at the receiving unit 3 supplied by each component feeder 200).
Regarding claim 21, UEHARA, SATOSHI discloses; an electrical characteristic measurement (Fig. 3-6 and [0017,0020]; measuring unit 12 for measuring the electrical characteristics) method for measuring electrical characteristics of components (Fig. 2, 4-6 and [0017,0020]; component 10) in a component mounting machine (Fig. 1-2 and [0015,0017]; component mounting device 1) configured to perform a mounting work in which the components are picked up and carried so as to be mounted on a circuit board (Fig. 2 and [0015]; substrate 100), the method comprising: 						providing a component tape (Fig. 2 and [0017]; parts feeder 200 holds components 10 longitudinally side by side) holding a plurality of components held side by side in a longitudinal direction on the component tape; and 					measuring electrical characteristics for each component using an electrical characteristic measurement device (Fig. 3-6 and [0017,0020]; measuring unit 12 at the component mounting device 1 for measuring the electrical characteristics of each component 10 at the receiving unit 3) provided in the component mounting machine,		wherein no mounting work is performed (Fig. 1-6 and [0017,0020,0024-0025]; mounting the component 10 at the substrate 100 by moving mechanism 4 are done after the measuring the electrical characteristics of the component 10 at receiving unit 3) during the measuring.
Regarding claim 22, UEHARA, SATOSHI discloses; the electrical characteristic measurement method measures the electrical characteristics of all of the plurality of components one after another (Fig. 3-6 and [0017,0020]; measuring unit 12 at the component mounting device 1 for measuring the electrical characteristics of each component 10 at the receiving unit 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over UEHARA, SATOSHI, JP-2013084641, in view of Yamamura, US 2003/0072644.
Regarding claims 13-14, UEHARA, SATOSHI discloses in claim 13; a component evaluation method, comprising: 								providing a component tape (Fig. 2 and [0017]; parts feeder 200 holds components 10 longitudinally side by side) holding a plurality of components held side by side in a longitudinal direction on the component tape; 						providing mounting and placement sequence (Fig. 1-6 and [0030]; the control unit 7 controls the receiving unit 3, the board transfer mechanism 5, the moving mechanism 4, and the cameras 6a and 6b to execute a mounting process for mounting the electronic component 10 on the board 100) for the plurality of components for performing mounting work, placement information for a group of components among the plurality of components being added based on a number of the plurality of components and a variable (Fig. 1-6 and [0042]; the control unit 7 determines whether or not the measured value of the electrical characteristics of the electronic component 10 measured by the measurement unit 12 satisfies a predetermined condition as a variable), the group of components including a component positioned in a middle of the component tape (Fig. 1-6 and [0030, 0037]; the control unit 7 controls each component of the receiving unit 3 including the components 10 positioned middle at the parts feeder 200);												performing the mounting work of picking up and carrying the plurality of components so as to be mounted on a circuit board by reading information in the mounting and placement sequence (Fig.1-6 and [0030-0031]; the control unit 7 controls the receiving unit 3, the board transfer mechanism 5, the moving mechanism 4, and the cameras 6a and 6b to execute a mounting process for mounting the electronic component 10 on the board 100) and moving a suction nozzle (Fig.1-2 and [0025]; holding head 41) based on the information in the mounting and placement sequence; 		when the placement information is read for one component of the group of components, moving the one component of the group of components to an electrical characteristic measurement device (Fig. 3-6 and [0017,0020]; measuring unit 12 at the component mounting device 1 for measuring the electrical characteristics of each component 10 at the receiving unit 3) that is provided in the component mounting machine and measuring electrical characteristics of the one component of the group of components using the electrical characteristic measurement device.				UEHARA, SATOSHI discloses in claim 14, evaluating the electrical characteristics (Fig. 3-6 and [0017,0020]; measuring unit 12 at the component mounting device 1 for measuring the electrical characteristics of each component 10 at the receiving unit 3) of the many components held on the component tape.				UEHARA, SATOSHI substantially discloses the invention of an electronic component mounting device provided with measuring unit for measuring the electrical characteristics but silent about performing statistical processing on measured values of the electrical characteristics of the group of components in claim 13 and based on the  statistical processing. However Yamamura teaches about statistical processing (¶ 0038; taking statistical process of the pin positional data and obtaining only one offset data peculiar to that tape feeder).									It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify YAMAZAKI by providing statistical processing, as taught by Yamamura, so that the measured pin positions are processed statistically to obtain mean positional data of the pin positions (¶ 0038).
Regarding claim 15, UEHARA, SATOSHI discloses; in the measuring, electrical characteristics of an inputted number of components from a component positioned at a leading end of the component tape are successively measured (Fig. 3-6 and [0017,0020]; measuring unit 12 at the component mounting device 1 for measuring the electrical characteristics of each component 10 at the receiving unit 3 supplied by each component feeder 200).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over UEHARA, SATOSHI, JP-2013084641, in view of Maenishi, US 2004/0073322.
Regarding claim 20, UEHARA, SATOSHI discloses; electrical characteristics for each of multiple components are measured ([0020]; measuring unit 12 is measuring the electrical characteristics of the electronic component 10), the components being selected from the many plurality of components held side by side in the longitudinal direction on the component tape (Fig. 3-6 and [0017,0020]; measuring unit 12 at the component mounting device 1 for measuring the electrical characteristics of each component 10 at the receiving unit 3 supplied by each component feeder 200).	UEHARA, SATOSHI substantially discloses the invention of an electronic component mounting device provided with measuring unit for measuring the electrical characteristics but silent about the components being randomly selected. However Maenishi teaches about randomly selected (¶ 0533; Random selection is a first example of a specific algorithm for the optimization the mounting order).					It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify UEHARA, SATOSHI by providing randomly selected, as taught by Maenishi, so that two randomly selected mounting points in the same task group are interchanged if this results in a reduction in the total tact time (¶ 0534).
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-16 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that the cited references fail to describe all of the features recited in amended independent Claims 13, 16, and 21. However new 102 and 103 rejections with new set of references, such as UEHARA, SATOSHI in view of Yamamura, US 2003/0072644 and UEHARA, SATOSHI in view of Maenishi, US 2004/0073322 have been applied, please see the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729